                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

B. MENDOZA-CONTRERAS, #24151-078                 §

v.                                               §                  CIVIL ACTION NO. 6:17cv81

UNITED STATES OF AMERICA                         §

                   MEMORANDUM OPINION ADOPTING THE REPORT
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Movant Baldimar Mendoza-Contreras (“Mendoza”), a federal prisoner confined at the

Great Plains Correctional Institution, filed this motion to vacate, set aside, or correct his federal

sentence pursuant to 28 U.S.C. § 2255. The case was referred to the United States Magistrate

Judge, the Honorable K. Nicole Mitchell.

       On April 16, 2018, Judge Mitchell issued a Report, (Dkt. #10), recommending that

Mendoza’s motion be dismissed with prejudice. She also recommended that Mendoza be denied

a certificate of appealability sua sponte. A copy of this Report was sent to Mendoza at his address,

return receipt requested. The docket demonstrates that Mendoza received a copy of the Report on

April 23, 2018, (Dkt. #11). However, to date, no objections have been filed.

       Consequently, Mendoza is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted

and adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #10), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Movant’s motion to vacate, set aside, or correct his federal sentence is

DISMISSED with prejudice. Movant is also denied a certificate of appealability sua sponte.

Finally, it is

        ORDERED that any and all motions which may be pending in this case are hereby

DENIED.

                  So ORDERED and SIGNED February 2, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge




                                                2
